ORDER

PER CURIAM.
Ricardo Fleming (Movant) appeals the judgment of the Circuit Court of St. Louis County denying his Rule 24.035 motion for post-conviction relief without an evidentia-ry hearing. Movant contends that he pleaded facts demonstrating that his attorney provided ineffective assistance of counsel by promising that he could negotiate a better offer than the ten-year recommendation that Movant rejected, causing Mov-ant to accept a less favorable plea agreement.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).